Title: To George Washington from Robert Collings, 2 December 1790
From: Collings, Robert
To: Washington, George



Sir
Philada 2nd December 1790

I beg leave to solicit your Excellency for an appointment onboard of one of the Cutters that are to be fitted out for the Protection of the Revenue. My Character is well known to the officers of the Customs of this Port, as well as to the Gentlemen who have honord me with their Recommendation. with the Highest respect I am Sir, your most humble Servant

Robt Collings

